Exhibit 10.2


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Wayne
Allyn Root (“Employee”) and Jericho Associates, Inc., a Nevada corporation (the
“Company”), and is effective as of August 19, 2018 (the “Effective Date”).


WHEREAS, the Company desires to establish its right to the services of Employee,
in the capacity described below, on the terms and conditions hereinafter set
forth, and Employee is willing to accept such employment on such terms and
conditions.


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:


1. EMPLOYMENT. The Company agrees to employ Employee as the Senior Vice
President of Marketing, Media, Entertainment and Communications of the Company,
and Employee accepts and agrees to such employment. During Employee's employment
with the Company, Employee shall perform all services and acts necessary or
advisable to fulfill the duties and responsibilities as are commensurate and
consistent with Employee's position and shall render such services on the terms
set forth herein. Employee shall have such powers and duties with respect to the
Company as may reasonably be assigned to Employee by the Board, to the extent
consistent with Employee's position and status. Employee agrees to perform the
duties of Employee's position in accordance with the Company's policies as in
effect from time to time. Employee's principal place of employment shall be the
Company's offices located in Las Vegas, Nevada.


2. TERM OF AGREEMENT. The term (“Term”) of this Agreement shall commence on the
Effective Date and shall continue through the third anniversary of the Effective
Date, unless sooner terminated in accordance with the provisions of Section 1 of
the Standard Terms and Conditions attached hereto.


3. COMPENSATION.


(a) BASE SALARY. During the Term, the Company shall pay Employee an annual base
salary of (TBD)(the “Base Salary”), payable in equal biweekly installments or in
accordance with the Company's payroll practice as in effect from time to time.
For all purposes under this Agreement, the term “Base Salary” shall refer to
Base Salary as in effect from time to time.


(b)  REIMBURSEMENT FOR INCURRED EXPENSES.  Employee shall receive reimbursement
for all reasonable costs of services provided to the Company prior to Effective
Date upon submission of expense receipts for such costs.


(c)  INCENTIVE BONUS.  Employee will be eligible to receive an annual cash bonus
of $[TBD] (the “Incentive Bonus”), which shall be payable upon achievement of
performance goals mutually agreed between Employee and the Company.


(d) BENEFITS. During the Term, from the Effective Date through the date of
termination of Employee's employment with the Company for any reason, Employee
shall be entitled to participate in any welfare, health and life insurance and
pension benefit and incentive programs as may be adopted from time to time by
the Company on the same basis as that provided to other executive officers and
directors of the Company. Without limiting the generality of the foregoing,
Employee shall be entitled to the following benefits:
 


1

--------------------------------------------------------------------------------



(i) Reimbursement for Business Expenses. During the Term, the Company shall
reimburse Employee for all reasonable expenses incurred by Employee in
performing Employee's duties for the Company, on the same basis as other
executive officers and directors of the Company and in accordance with the
Company's policies as in effect from time to time.


(ii) Vacation. During the Term, Employee shall be entitled to annual paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated Employees of the Company generally.


(e) STOCK OPTIONS.


(i) On or immediately following commencement of Employee’s employment, the
Company will grant Employee an option to purchase 2 shares of the Company’s
Common Stock (the “Initial Option”)(which will be the equivalent of 120,000
shares of common stock upon the share exchange (the “Share Exchange” between the
Company and Concrete Leveling Systems, Inc. (“CLEV”).  The Initial Option will
have an exercise price of $300,000 per share and will vest at the rate of .1666 
Initial Options per month over the first 12 months of the Term (which will be
the equivalent of 10,000 shares of common stock of CLEV per month upon the
closing of Share Exchange between the Company and CLEV. Vesting will depend on
Employee’s continued service with the Company, provided that in the event of
Employees resignation, a change in control, Employee’s death, or Employee’s
Disability, the Initial Option shall accelerate and become fully vested and
exercisable.  In addition the Initial Option shall have a post-termination
exercise period of the remainder of the Term for any vested options.


(ii) The Company agrees to issue a total of  5 Options (the “Employment
Options”) as follows:  1.666 Employment options at the end of each year of
employment (total of 5 Employment Options) based upon performance criteria to be
negotiated between the parties. The Employment Options shall have an exercise
price of $500,000 per share and shall be exercisable for a period of 3 years
from the date upon which the Employee becomes vested for each tranche of the
Employment Options.  The Employment Options shall be the equivalent of options
to purchase 300,000 shares of common stock of CLEV at an exercise price of $5.00
per share upon the closing of the Share Exchange between the Company and CLEV.


4. ACKNOWLEGMENT.ADD LINE


The Company acknowledges that Employee is engaged in other activities, including
but not limited to, radio, television, book publishing and political activities,
and that the performance of those activities by Employee will not violate the
Employment Agreement with the Company and VegasWinners, Inc. (“VWI”) (a wholly
owned subsidiary of the Company), provided such activities will not materially
conflict or interfere with the business of VWI and the Company or its
successor-in-interest.


5. NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be given by overnight delivery by a registered overnight
carrier, such as Federal Express or United Parcel Service or hand delivery
acknowledged in writing by the recipient personally, and shall be deemed to have
been duly given one day after the overnight delivery is made or upon duly
acknowledged hand delivery to the respective persons named below:


If to the Company:
Jericho Associates, Inc.
     
Attention: Ronald Tassinari
 
ADDRESS
   
If to Employee:
At the most recent address on record for Employee at the Company.
 

2

--------------------------------------------------------------------------------





With a cc to:
 
Lee Sacks, Esquire
Law Offices of Lee Sacks, APC
324 South Beverly Drive, Suite 496
Beverly Hills, CA 90212



Either party may change such party's address for notices by notice duly given
pursuant hereto.


6. INDEMNIFICATION.


(a). Employee will be named as an insured on the director and officer liability
insurance policy currently maintained, or as may be maintained by the Company
from time to time, and, in addition, Employee will enter into the form of
indemnification agreement provided to other similarly situated executive
officers and directors of the Company.


(b) The Company shall indemnify Employee, to the fullest extent permitted by
law, with respect to services to the Company and activities in connection with
his employment hereunder against all obligations to pay money or perform or not
perform actions, including without limitation judgments, settlements, penalties,
fines, and reasonable Expenses (as defined below) arising from, related to, or
connected with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal (except for criminal acts outside Company’s relationship
to the cannabis industry), administrative, arbitrative or investigative, that
involves Employee because Employee now serves or has served (i) as an employee
or other service provider of the Company or (ii) at the Company’s written
instruction, as an employee or service provider to another legal entity (in each
case, a “Claim”).


(c) The Company shall pay Employee’s reasonable attorneys’ fees, costs and
expenses (“Expenses”) arising from, related to, or connected with a Claim before
the final disposition of the Claim.  The Company shall pay any statement for
Employee’s Expenses within 20 days after receipt of the statement; provided,
that (a) such statements shall reasonably evidence the Expenses incurred by
Employee or on Employee’s behalf and shall include reasonable backup information
for all costs and disbursements in excess of $250.00 and (b) any request for
payment of attorneys’ and other experts’ fees and costs must be accompanied by a
detailed billing statement, redacted only as necessary to preserve any
applicable attorney-client or other legally recognized privilege.


7. GOVERNING LAW; JURISDICTION. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Nevada without reference to
the principles of conflicts of laws. Any and all disputes between the parties
which may arise pursuant to this Agreement will be heard and determined before
an appropriate court in the County of Clark, State of Nevada. The parties
acknowledge that such courts have jurisdiction to interpret and enforce the
provisions of this Agreement, and the parties consent to, and waive any and all
objections that they may have as to, personal jurisdiction and/or venue in such
courts.
 
8. COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Employee expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.


9. CONSTRUCTION. This Agreement is the result of negotiation between the Parties
and their respective counsel. This Agreement will be interpreted fairly in
accordance with its terms and conditions and without any strict construction in
favor of either Party. Any ambiguity shall not be interpreted against the
drafting Party.
 
3

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Employee has executed and delivered
this Agreement.
 

 


(Signatures on Next Page)
 


4

--------------------------------------------------------------------------------






 
Jericho Associates, Inc.
               
By: s/ Ronald Tassinari
   
Title: Acting  CEO
               
Employee:
               
s/ Wayne Allyn Root
   
Wayne Allyn Root
 

 

 
5

--------------------------------------------------------------------------------



STANDARD TERMS AND CONDITIONS


1. TERMINATION OF EMPLOYEE'S EMPLOYMENT.


(a) DEATH. Upon termination of Employee's employment prior to the expiration of
the Term by reason of Employee's death, the Company shall pay Employee's
designated beneficiary or beneficiaries, within 30 days of Employee's death in a
lump sum in cash, (i) Employee's Base Salary and pro-rated Incentive Bonus from
the date of Employee's death through the end of the month in which Employee's
death occurs and (ii) any Accrued Obligations (as defined in Sections 1(e) and
(f) below).


(b) DISABILITY. If, as a result of Employee's incapacity due to physical or
mental illness (“Disability”), Employee shall have been absent from the
full-time performance of Employee's duties with the Company for a period of six
consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section [4A] hereof), Employee shall
not have returned to the full-time performance of Employee's duties, Employee's
employment under this Agreement may be terminated by the Company for Disability.
During any period prior to such termination during which Employee is absent from
the full-time performance of Employee's duties with the Company due to
Disability, the Company shall continue to pay Employee's Base Salary and
benefits at the rate in effect at the commencement of such period of Disability,
offset by any amounts payable to Employee under any disability insurance plan or
policy provided by the Company. Upon termination of Employee's employment due to
Disability, the Company shall pay Employee within 30 days of such termination
(i) Employee's Base Salary and pro-rated Incentive Bonus through the end of the
month in which Employee's termination of employment for Disability occurs in
equal biweekly installments, offset by any amounts payable to Employee under any
disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations, and other benefits defined in Sections 1(e) and (f) below,
in a lump sum in cash.


(c) TERMINATION FOR CAUSE; RESIGNATION WITHOUT GOOD REASON. The Company may
terminate Employee's employment under this Agreement with or without Cause at
any time and Employee may resign under this Agreement with or without Good
Reason at any time. As used herein, “Cause” shall mean: (i) the plea of guilty
or nolo contendere to, conviction for, or the commission of, a felony offense by
Employee that is not in connection with Employee’s duties or services to the
Company and which will reasonably be expected to have a material adverse impact
on the Company; provided, however, that after indictment, the Company may
suspend Employee from the rendition of services, but without limiting or
modifying in any other way the Company's obligations under this Agreement;
(ii) a willful material breach by Employee of a fiduciary duty owed to the
Company or any of its subsidiaries; (iii) a knowing and material breach by
Employee of any of the covenants made by Employee in Section 2 hereof; (iv) the
willful or gross neglect by Employee of the material duties required by this
Agreement; or (v) a knowing and material violation by Employee of any written
Company policy pertaining to legal compliance or conflicts of interest provided
to Employee that, in the case of the conduct described in clauses (iv) or
(v) above, if curable, is not cured by Employee within 30 days after Employee is
provided with written notice thereof. Upon Employee's (A) termination of
employment by the Company for Cause prior to the expiration of the Term or
(B) resignation without Good Reason prior to the expiration of the Term, this
Agreement shall terminate without further obligation by the Company, except for
the payment of any Accrued Obligations, and other benefits defined in Sections
1(e) and (f) below, in a lump sum in cash within 30 days of such termination.


(d) TERMINATION BY THE COMPANY OTHER THAN RESIGNATION BY EMPLOYEE FOR GOOD
REASON. Upon termination of Employee's employment prior to the expiration of the
Term by the Company by Employee for Good Reason (as defined below), then:
 


6

--------------------------------------------------------------------------------



(i) the Company shall continue to pay Employee the Base Salary through the
longer of (x) the end of the Term over the course of the then remaining Term and
(y) 12 months (such period, the “Salary Continuation Period” and such payments,
the “Cash Severance Payments”), in each case payable in equal biweekly
installments and the Company shall pay in cash to Employee (within 10 business
days of each applicable monthly period) for each month between the date of
termination and the end of the Salary Continuation Period an amount equal to the
premiums charged by the Company to maintain COBRA benefits continuation coverage
for Employee and Employee's eligible dependents to the extent such coverage is
then in place;


(ii) the Company shall pay Employee within 30 days of the date of such
termination in a lump sum in cash any Accrued Obligations;


(iii) any compensation awards of Employee based on, or in the form of, Company
equity (e.g. restricted stock, restricted stock units, stock options or similar
instruments) (“Equity Awards”) that are outstanding and unvested at the time of
such termination shall 100% vest (and with respect to awards other than stock
options and stock appreciation rights, settle) as of the date of such
termination of employment;  provided further that any amount that would vest
under this provision but for the fact that outstanding performance conditions
have not been satisfied shall vest (and with respect to awards other than stock
options and stock appreciation rights, settle) as if such performance conditions
had been fully satisfied ; and provided further that if any Equity Awards made
subsequent to the Effective Date of this Agreement specifies a more favorable
post-termination vesting schedule for such equity, the terms of the award
agreement for such Equity Award shall govern; and


(iv) any then vested options of Employee (including options vesting as a result
of (iii) above) to purchase Company equity, shall remain exercisable through the
time of their exercise period.


The payment to Employee of the severance pay or benefits described in
Section 1(d) (other than any Accrued Obligations) is contingent upon Employee
signing and not revoking a separation and release of the Company and its
affiliates in a form substantially similar to that used for similarly situated
executive officers of the Company (the “Release”), and Employee's compliance
with the restrictive covenants set forth in Section 2 (other than any
non-compliance that is immaterial, does not result in harm to the Company or its
affiliates, and, if curable, is cured by Employee promptly after receipt of
notice thereof given by the Company). The Release must become effective no later
than sixty (60) days following Employee's employment termination date or such
earlier date required by the Release (such deadline, the “Release Deadline”). If
the Release does not become effective by the Release Deadline, Employee will
forfeit any rights to severance. In no event will severance payments or benefits
(other than any Accrued Obligations) be paid or provided until the Release
becomes effective and irrevocable. Upon the Release becoming effective and
irrevocable, any payments delayed from the date Employee terminates employment
through the effective date of the Release will be payable in a lump sum without
interest as soon as administratively practicable after the Release Deadline and
all other amounts will be payable in accordance with the payment schedule
applicable to each payment or benefit. In the event the termination occurs at a
time during the calendar year where the Release could become effective in the
calendar year following the calendar year in which Employee's termination
occurs, then any severance payments or benefits that would be considered
Deferred Payments (as defined below) will be paid on the first payroll date to
occur during the calendar year following the calendar year in which such
termination occurs, or, if later, (i) the Release Deadline, (ii) such time as
required by the payment schedule provided above that is applicable to each
payment or benefit, or (iii) the Delayed Initial Payment Date (as defined
below). Employee acknowledges and agrees that the Company's payment of severance
pay and benefits (except Accrued Obligations) constitutes good and valuable
consideration for such Release.
 


7

--------------------------------------------------------------------------------



As used herein, “Good Reason” shall mean the occurrence of any of the following
without Employee's prior written consent: (A) the Company's breach of any
material provision of this Agreement or the failure to have this agreement
assumed by any successor, (B) the material reduction in Employee's duties,
reporting responsibilities or level of responsibilities, excluding for this
purpose any such reduction that is an isolated and inadvertent action not taken
in bad faith or that is authorized pursuant to this Agreement, (C) a reduction
in Employee's Base Salary or Employee's total annual compensation opportunity,
or (D) the relocation of Employee's principal place of employment more than 100
miles outside the Los Vegas Metropolitan Area or  his residence, provided that
in no event shall Employee's resignation be for “Good Reason” unless (x) an
event or circumstance set forth in clauses (A) through (D) shall have occurred
and  Employee provides the Company with written notice thereof within 30 days
after Employee has knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that Employee believes constitutes Good Reason, (y) the Company fails to correct
the circumstance or event so identified within 30 days after receipt of such
notice, and (z) Employee resigns within 90 days after the date of delivery of
the notice referred to in clause (x) above. Notwithstanding the preceding
provisions of this Section [1(d)], in the event that Employee is a “specified
employee” (within the meaning of Section 409A) on the date of termination of
Employee's employment with the Company and the Cash Severance Payments to be
paid within the first six months following such date (the “Initial Payment
Period”) exceed the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) (the “Limit”), then (1) any portion of the Cash
Severance Payments that is a “short-term deferral” within the meaning of Treas.
Regs. Section 1.409A-1(b)(4)(i) shall be paid at the times set forth in
Section 1(d), (2) any portion of the Cash Severance Payments (in addition to the
amounts contemplated by the immediately preceding clause (1)) that is payable
during the Initial Payment Period that does not exceed the Limit shall be paid
at the times set forth in Section 1(d) as applicable, (3) any portion of the
Cash Severance Payments that exceeds the Limit and is not a “short-term
deferral” (and would have been payable during the Initial Payment Period but for
the Limit) shall be paid, with Interest, on the first business day of the first
calendar month that begins after the six-month anniversary of Employee's
“separation from service” (within the meaning of Section 409A) and (4) any
portion of the Cash Severance Payments that is payable after the Initial Payment
Period shall be paid at the times set forth in Section 1(d). For purposes of
this Agreement, “Interest” shall mean interest at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code, from the date on which
payment would otherwise have been made but for any required delay through the
date of payment.


(e) ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued Obligations” shall
mean the sum of (i) any portion of Employee's accrued and earned but unpaid Base
Salary and Incentive Bonus through the date of death or termination of
employment for any reason, as the case may be; (ii) any compensation, including
all stock options set forth in Paragraph 3€ above, previously earned but
deferred by Employee (together with any interest or earnings thereon) that has
not yet been paid and that is not otherwise paid at a later date pursuant to any
deferred compensation arrangement of the Company to which Employee is a party,
if any (provided, that any election made by Employee pursuant to any deferred
compensation arrangement that is subject to Section 409A regarding the schedule
for payment of such deferred compensation shall prevail over this Section 1(f)
to the extent inconsistent herewith); and (iii) other than in the event of
Employee's resignation without Good Reason or termination by the Company for
Cause (except as required by applicable law), any portion of Employee's accrued
but unpaid vacation pay through the date of death or termination of employment.
 
(f) OTHER BENEFITS. Upon any termination of Employee's employment prior to the
expiration of the Term, or Employee’s resignation, Employee shall remain
entitled to receive any vested benefits or amounts that Employee is otherwise
entitled to receive under any plan, policy, practice or program of, or any other
contract or agreement with, the Company in accordance with the terms thereof
(other than any such plan, policy, practice or program of the Company that
provides benefits in the nature of severance or continuation pay).
 


8

--------------------------------------------------------------------------------



(g) SECTION 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, including any regulations and
guidance issued thereunder (“Section 409A”), to the extent Section 409A is
applicable to this Agreement. Notwithstanding any other provision of this
Agreement to the contrary, this Agreement shall be interpreted, operated and
administered by the Company in a manner consistent with such intention and to
avoid the pre-distribution inclusion in income of amounts deferred under this
Agreement and the imposition of any additional tax or interest with respect
thereto. Without limiting the generality of the foregoing, to the extent
required in order to comply with Section 409A, amounts that would otherwise be
payable under this Agreement during the six-month period immediately following
the date of termination of the Employee's employment shall instead be paid on
the first business day after the date that is six months following the
Employee's “separation from service” within the meaning of Section 409A.


2. CONFIDENTIAL INFORMATION; DUTY OF LOYALTY; NON-SOLICITATION; NON-COMPETITION;
AND PROPRIETARY RIGHTS.


(a) CONFIDENTIALITY. Employee acknowledges that while employed by the Company
Employee will occupy a position of trust and confidence. The Company has
provided and shall continue to provide Employee with Confidential Information.
Employee shall hold in a fiduciary capacity for benefit of the Company and its
subsidiaries and affiliates, and shall not, except as may be required to perform
Employee's duties hereunder or as required by applicable law, without limitation
in time, communicate, divulge, disseminate, disclose to others or otherwise use,
whether directly or indirectly, any Confidential Information. “Confidential
Information” shall mean information about the Company or any of its subsidiaries
or affiliates, and their respective businesses, employees, consultants,
contractors, suppliers, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes and that was learned by Employee in the course of employment by the
Company or any of its subsidiaries or affiliates, including (without limitation)
any proprietary knowledge, trade secrets, data, formulae, processes, methods,
research, secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale, information relating to accounting or tax
strategies and data, information and client and customer lists and all papers,
resumes, and records (including computer records) of the documents containing
such Confidential Information. For purposes of this Section 2(a), excluded from
the definition of Confidential Information are the following:  Confidential
Information shall not include information that is (1) generally available to,
and known by, the public at the time of disclosure to the Employee, provided
that such disclosure is through no direct or indirect fault of the Employee or
person(s) acting on the Employee's behalf; or (2) known by the Employee before
obtaining access to it under this Agreement; or (3) provided to the Employee by
a third party not under an obligation of confidence benefiting the Employer; or
(4) independently developed by the Employee without use of the Employer’s
Confidential Information; or (5) disclosed by the Employer to a third party
without confidentiality obligations comparable to those of this Agreement.  For
purposes of this Section 2(a), information shall not cease to be Confidential
Information merely because it is embraced by general disclosures for financial
reporting purposes or because individual features or combinations thereof are
publicly available. Notwithstanding the foregoing provisions, if Employee is
required to disclose any such confidential or proprietary information pursuant
to applicable law or a subpoena or court order, Employee shall promptly notify
the Company in writing of any such requirement so that the Company may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions hereof. Employee shall reasonably cooperate with the Company
to obtain such a protective order or other remedy. If such order or other remedy
is not obtained prior to the time Employee is required to make the disclosure,
or the Company waives compliance with the provisions hereof, Employee shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel that he is legally required to so disclose. Employee
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and its subsidiaries or affiliates, and that
such information gives the Company and its subsidiaries or affiliates a
competitive advantage. Employee agrees to deliver or return to the Company, at
the Company's request at any time or upon termination or expiration of
Employee's employment, all documents, computer tapes and disks, plans,
initiatives, strategies, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) created by or on behalf of the
Company or its subsidiaries or affiliates or prepared by Employee in the course
of Employee's employment by the Company and its subsidiaries or affiliates. As
used in this Agreement, “subsidiaries” and “affiliates” shall mean any company
controlled by, controlling or under common control with the Company.
 
9

--------------------------------------------------------------------------------




 
Notwithstanding this Paragraph 2(a), the Company acknowledges that Employee is
engaged in other activities, including but not limited to, radio, television,
book publishing and political activities, and that the performance of those
activities by Employee will not violate the Employment Agreement with the
Company and VegasWinners, Inc. (“VWI”) (a wholly owned subsidiary of the
Company), provided such activities will not materially conflict or interfere
with the business of VWI and the Company or its successor-in-interest.


(b) NON-COMPETITION. Provided the Company is not in default hereunder, in
consideration of the Company's promise to disclose, and disclosure of, its
Confidential Information and other good and valuable consideration provided
hereunder, the receipt and sufficiency of which are hereby acknowledged by
Employee, Employee hereby agrees and covenants that until the later of the last
day of the Term or until the Employee's date of termination of, or resignation
from, employment from the Company or any of its subsidiaries or affiliates for
any reason, including the expiration of the Term (the “Restricted Period”),
Employee shall not, directly or indirectly, engage in, assist or become
associated with a Competitive Activity. For purposes of this Section 2(b): (i) a
“Competitive Activity” means, at the time of Employee's termination, any
business or other endeavor in any jurisdiction conducted by the Company or any
of its subsidiaries or affiliates (or demonstrably anticipated by the Company or
its subsidiaries or affiliates in any jurisdiction as of the Effective Date or
at any time thereafter); and (ii) Employee shall be considered to have become
“associated with a Competitive Activity” if Employee becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, advisor, lender, or in any other individual or representative capacity
with any individual, partnership, corporation or other organization that is
engaged in a Competitive Activity. Notwithstanding the foregoing, (i) Employee
may make and retain investments during the Restricted Period, for investment
purposes only, in less than 5% of the outstanding capital stock of any
publicly-traded corporation engaged in a Competitive Activity if stock of such
corporation is either listed on a national stock exchange or on the NASDAQ
National Market System if Employee is not otherwise affiliated with such
corporation is not directly involved with the provision of direction or
management of such entity;


(c) NON-SOLICITATION OF EMPLOYEES. Employee recognizes that he will possess
Confidential Information about other employees, officers, directors, agents,
consultants and independent contractors of the Company and its subsidiaries or
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with suppliers to
and customers of the Company and its subsidiaries or affiliates. Employee
recognizes that the information he or she will possess about these employees,
officers, directors, agents, consultants and independent contractors is not
generally known, is of substantial value to the Company and its subsidiaries or
affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Employee because of Employee's
business position with the Company. Employee agrees (i) that, during the
Restricted Period, Employee will not, directly or indirectly, hire or solicit or
recruit the employment or services of (i.e., whether as an employee, officer,
director, agent, consultant or independent contractor), or encourage to change
such person's relationship with the Company or any of its subsidiaries or
affiliates, any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or
affiliates provided, however, that a general solicitation of the public for
employment shall not constitute a solicitation hereunder so long as such general
solicitation is not designed to target, or does not have the effect of
targeting, any employee, officer, director, agent, consultant or independent
contractor of the Company or any of its subsidiaries or affiliates and (ii) that
Employee will not convey any Confidential Information or trade secrets about any
employees, officers, directors, agents, consultants and independent contractors
of the Company or any of its subsidiaries or affiliates to any other person
except within the scope of Employee's duties hereunder.


(d) NON-SOLICITATION OF CUSTOMERS, SUPPLIERS, PARTNERS. Subject to the exclusion
to Confidential information set forth in Paragraph 2 above, during the
Restricted Period, except as may be required for Employee to perform his
services to the Company or its subsidiaries or affiliates, Employee shall not,
without the prior written consent of the Company, directly or indirectly,
solicit, attempt to do business with, or do business with any customers
of, suppliers to, business partners of or business affiliates of the Company or
any of its subsidiaries or affiliates (collectively, “Trade Relationships”) on
behalf of any entity engaged in a Competitive Activity, or encourage (regardless
of who initiates the contact) any Trade Relationship to use the services of any
competitor of the Company or its subsidiaries or affiliates, or encourage any
Trade Relationship to change its relationship with the Company or its
subsidiaries or affiliates.
 
10

--------------------------------------------------------------------------------




 
(e) PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments (as defined below)
shall be made for hire by Employee for the Company or any of its subsidiaries or
affiliates. “Employee Developments” means any idea, discovery, invention,
design, method, technique, improvement, enhancement, development, computer
program, machine, algorithm or other work or authorship, in each case, (i) that
(A) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (B) results from or is suggested by any
undertaking assigned to Employee or work performed by Employee for or on behalf
of the Company or any of its subsidiaries or affiliates, whether created alone
or with others, during or after working hours and (ii) that is conceived or
developed during the Term. All Confidential Information and all Employee
Developments shall remain the sole property of the Company or any of its
subsidiaries or affiliates. Employee shall acquire no proprietary interest in
any Confidential Information or Employee Developments developed or acquired
during the Term. To the extent Employee may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, Employee hereby assigns to the Company all such
proprietary rights. Employee shall, both during and after the Term, upon the
Company's request, promptly execute and deliver to the Company all such
assignments, certificates and instruments, and shall promptly perform such other
acts, as the Company may from time to time in its reasonable discretion deem
necessary or desirable to evidence, establish, maintain, perfect, enforce or
defend the Company's rights in Confidential Information and Employee
Developments.


(f) COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Employee shall
adhere to the written policies and standards of professionalism set forth in the
Company's Policies and Procedures, as they may exist from time to time provided
to Employee.


(g) REMEDIES FOR BREACH. Employee expressly agrees and understands that Employee
will notify the Company in writing of any alleged breach of this Agreement by
the Company, and the Company will have 30 days from receipt of Employee's notice
to cure any such breach. For any breach by Employee of this Section 2, damages
flowing from such breach, are not usually susceptible to being measured in
monetary terms. Accordingly, it is acknowledged that upon Employee's violation
of any provision of this Section 2, the Company shall be entitled to seek from
any court of competent jurisdiction immediate injunctive relief and seek a
temporary order restraining any threatened or further breach as well as an
equitable accounting of all profits or benefits arising out of such violation.
Nothing in this Section 2 shall be deemed to limit the Company's remedies at law
or in equity for any breach by Employee of any of the provisions of this
Section 2, which may be pursued by or available to the Company.


(h) SURVIVAL OF PROVISIONS. Provided the Company is not in default hereunder,
and subject to the terms of this Agreement, the obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Employee's employment with the Company for a period
of one (1) year and, as applicable, shall be fully enforceable thereafter in
accordance with the terms of this Agreement. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 2 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.


3. MERGER. This Agreement constitutes the entire agreement between the parties
and terminates and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to the subject matter
of this Agreement. Employee acknowledges and agrees that neither the Company nor
anyone acting on its behalf has made, and is not making, and in executing this
Agreement, Employee has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement.
 
11

--------------------------------------------------------------------------------




 
4. ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder, provided that, in the
event of a transfer of Employee to any entity affiliated with the Company and/or
the merger, consolidation, transfer, or sale of all or substantially all of the
assets of the Company with or to any other individual or entity, this Agreement
shall, subject to the provisions hereof, be binding upon and inure to the
benefit of such successor and such successor shall discharge and perform all the
promises, covenants, duties, and obligations of the Company hereunder, and all
references herein to the “Company” shall refer to such successor.


5. WITHHOLDING. The Company shall make such deductions and withhold such amounts
from each payment and benefit made or provided to Employee hereunder, as may be
required from time to time by applicable law, governmental regulation or order.


6. HEADING REFERENCES. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.


7. WAIVER; MODIFICATION. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect, or extended beyond expiration of the Term (regardless of continued
employment), except by a writing executed by each party hereto.


8. SEVERABILITY. In the event that a court of competent jurisdiction determines
that any portion of this Agreement is in violation of any law or public policy,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall continue in full force and effect. Further, any court order
striking any portion of this Agreement shall modify the stricken terms as
narrowly as possible to give as much effect as possible to the intentions of the
parties under this Agreement.
 
ACKNOWLEDGED AND AGREED AS OF THE EFFECTIVE DATE:



 
Jericho Associates, Inc.
                     
By: s/ Ronald Tassinari
 
Date: August 19, 2018
 
Title:  Acting CEO
             
Employee:
                     
s/ Wayne Allyn Root Date:
 
August 19, 2018
 
Wayne Allyn Root
   





12